MEMORANDUM **
Howard L. Boers and Donna M. Boers, and their son and daughter-in-law Michael S. Boers and Dana Rae Boers, appeal pro se the district court’s judgment dismissing with prejudice their action alleging that the United States Department of Agriculture (“USDA”) violated their civil rights, the Equal Credit Opportunity Act (“ECOA”), and the Privacy Act. We have jurisdiction under 28 U.S.C. § 1291, and, after de novo review, Schmier v. U.S.Ct. of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir.2002), we affirm.
The district court properly dismissed the civil rights claim because Appellants failed to allege any factual basis for that claim. See Jones v. Cmty. Redev. Agency of the City of Los Angeles, 733 F.2d 646, 649-50 (9th Cir.1984). The district court properly dismissed the ECOA claim be*480cause Appellants failed to allege that the USDA, or any other federal entity or official, discriminated against them based upon one of the enumerated grounds. See 15 U.S.C. § 1691(a). To the extent that Appellants state a claim under the Privacy Act, such claim is untimely because they learned of the alleged unauthorized alterations to their records more than two years before commencing this action. See 5 U.S.C. § 552a(g)(5).
The district court did not err in dismissing the complaint without leave to amend because amendment would be futile. See Schmier, 279 F.3d at 824.
Appellants’ remaining contentions lack merit.
We deny Appellants’ petition to submit additional evidence.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.